IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,901


                   EX PARTE DAVID VERNON PATTERSON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. CR-10-23495-A IN THE 336TH DISTRICT COURT
                             FROM FANNIN COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to possession of a

controlled substance in a drug free zone, and was sentenced to ten years’ imprisonment. He did not

appeal his conviction.

        Applicant contends, inter alia, that his plea was involuntary because trial counsel failed to

advise him of the effects of the drug free zone allegation on his sentence. We remanded this

application to the trial court for findings of fact and conclusions of law.

        Trial counsel filed two affidavits with the trial court, and the trial court conducted hearings
                                                                                                      2

at which trial counsel testified. Based on the affidavits and the testimony and evidence presented

at the hearings, the trial court has determined that trial counsel was ineffective, and that Applicant’s

plea was not knowingly and voluntarily entered. Applicant is entitled to relief. Ex parte Huerta, 692
S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. CR-10-23495 in the 336th District Court of

Fannin County is set aside, and Applicant is remanded to the custody of the Sheriff of Fannin County

to answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 31, 2012
Do not publish